                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                    Richmond Division


MICHAEL ALLEN,

       Petitioner,

V.                                                       Civil Action No. 3:18CV465-HEH


HAROLD W. CLARKE,

       Respondent.

                               MEMORANDUM OPINION
                         (Dismissing Successive § 2254 Petition)

       Petitioner, a Virginia prisoner proceeding pro se, submitted a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, challenging his convictions in the Circuit

Court for the City of Richmond of murder, two counts of malicious wounding, and three

counts of use of a firearm during the commission of a felony. The Court previously has

denied at least two 28 U.S.C. § 2254 petitions filed by Petitioner challenging these

convictions. Allen v. Warden ofNottoway Corr. Ctr., No. 3:04CV252(E.D. Va. Jan. 25,

2005); Allen v. Taylor, No. 3:00CV117(E.D. Va. Oct. 23, 2001).

       The Antiterrorism and Effective Death Penalty Act of 1996 restricted the

jurisdiction of the district courts to hear second or successive applications for federal

habeas corpus relief by prisoners attacking the validity of their convictions and sentences

by establishing a "gatekeeping mechanism." Felker v. Turpin, 518 U.S. 651,657(1996)

(internal quotation marks omitted). Specifically,"[bjefore a second or successive

application permitted by this section is filed in the district court, the applicant shall move
in the appropriate court of appeals for an order authorizing the district court to consider

the application." 28 U.S.C. § 2244(b)(3)(A).

       The Court has not received authorization from the United States Court of Appeals

for the Fourth Circuit to file the present § 2254 petition. Therefore, the action will be

dismissed without prejudice for want ofjurisdiction. A certificate of appealability will be

denied.


       An appropriate Final Order will accompany this Memorandum Opinion.




                                                                   ^s/
                                                  Henry E. Hudson
Date:                                             Senior United States District Judge
Richmond, Virginia
